Citation Nr: 1420614	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-01 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. A.O.



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to May 1963 with a prior period of service in the United States Marine Corps Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claims.  During the course of the appeal, jurisdiction of his case was transferred to the Phoenix, Arizona, RO.

In March 2011, the Veteran presented sworn testimony during a personal hearing in Phoenix, Arizona, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In an August 2013 Board decision, the claims were remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in a January 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In the August 2013 remand, the Board instructed the AOJ to request the Veteran's service treatment records from his period of service in the United States Marine Corps Reserves.  To this end, the Board noted the Veteran's contention of service in the Marine Corps Reserves from May 1956 to June 1959.  The AOJ was also instructed to obtain the Veteran's complete service personnel records, including those from his period of Reserves service.

A review of the record demonstrates that the AOJ requested and obtained the Veteran's complete service personnel records from his period of service in the United States Navy dating from June 1959 to May 1963, as instructed.  However, the AOJ failed to request the Veteran's service treatment records or service personnel records dating from his prior period of Reserves service.  To this end, the Board notes that, included in the active duty personnel records, was a memorandum entitled 'Statement of Service in the U.S. Marine Corps,' which contained a notation confirming Marine Corp Reserves service from April 1956 to June 1959 with active training from June 9, 1956 to June 25, 1956 and from August 3, 1957 to August 17, 1957.

Unfortunately, there is no indication in the record that the AOJ attempted to obtain the Veteran's service personnel records or service treatment records from his period of Reserves service.  Accordingly, as the Board's remand instructions were not followed, further remand is necessary in order for the AOJ to undertake the appropriate development.

In addition, pursuant to the August 2013 Board remand, the Veteran was afforded a VA examination which addressed the lumbar spine, right knee, and left knee claims.  In the September 2013 VA examination report, the examiner confirmed diagnoses of degenerative joint disease (DJD) of the lumbar spine, right knee, and left knee.  With respect to the question of medical nexus, he concluded that each of the claimed conditions were "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that his rationale for these conclusions was based upon cited "STR documentations, and rating decision documentations" of lack of knee and back injuries and chronic complaints during active duty service.  Moreover, with respect to the lumbar spine claim, the examiner also cited the July 2009 rating decision findings that the onset of the Veteran's chronic lumbar spine complaints did not begin until after a 2008 fall off of a roof.

Crucially, the rationale provided by the September 2013 VA examiner is insufficient and inconsistent with the evidence of record.  To the extent that the VA examiner relied upon findings set forth in the July 2009 rating decision to support his conclusions, the Board notes that this is inappropriate as the rating decision is not medical evidence and failed to take into account the Veteran's competent statements concerning when his back and knee symptoms began.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge).  Moreover, with respect to the lumbar spine, contrary to the findings relied upon by the September 2013 VA examiner, there is evidence in the claims file documenting the Veteran's complaints of low back pain prior to his 2008 fall.  See the VA treatment records dated July 2007; the magnetic resonance imaging (MRI) report dated July 2007; & the chest x-ray report dated March 2003.
Thus, given the inadequacies of the September 2013 VA examination report, the record remains unclear as to whether the Veteran's currently diagnosed lumbar spine, right knee, and left knee disabilities were incurred in or aggravated by his military service.  This matter should be remanded in order to afford the Veteran a new VA medical opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate records custodians in order to obtain the Veteran's service treatment records and service personnel records from his service in the U.S. Marine Corps Reserves from April 1956 to June 1959.  Any response should be associated with the Veteran's claims file.  If said records cannot be obtained, provide the Veteran with specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159(e)(1).  All such available records should be associated with the Veteran's claims file.

2. Then, the AOJ should refer the VA claims file to a physician with appropriate expertise other than the examiner who conducted the September 2013 VA examination.  The examiner is requested to review the claims file in its entirety including all VA and private treatment records.  Then, the examiner should respond to the following:

a. Is it at least as likely as not (i.e., at least a 50 percent probability) that the currently diagnosed lumbar spine, right knee, and/or left knee disabilities had their clinical onset during the Veteran's active duty or are otherwise related to such service.

b. In answering this question, the examiner should address the Veteran's post-service medical history to include his assertions of continuity of symptomatology.  Specifically, the examiner should provide medical reasons for accepting or rejecting the Veteran's statements of continued symptoms dating from his military service.  The examiner should also provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.

Should the examiner decide that an examination is required to address these questions, one should be scheduled.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

